UNITED STATES DISTRICT COURT                                       12/03/2019
SOUTHERN DISTRICT OF NEW YORK
                                                  17-CV-2987 (JPO) (KHP)
LUIS RAMIRO AVILES, et al.,


                        -v-

S&P GLOBAL, INC., et al.,


FERNANDO RAUL BENEDETTO, et                       17-CV-6087 (JPO) (KHP)
al.,


                        -v-

ATC REALTY FIFTEEN, INC., et al.,
                                    Defendants.
                                                  17-CV-7034 (JPO) (KHP)
HORACIO NESTOR ACEBEDO, et al.,


                            -v-

ATC REALTY FIFTEEN, INC., et al.,

FREDERICO ALVAREZ, et al.,
                                                  18CV-128 (JPO) (KHP)
                            -v-

ATC REALTY FIFTEEN, INC., et al.,

HECTOR JORGE ARECO, et al.,
                                                  18-CV-2416 (JPO) (KHP)
                            -v-

ATC REALTY FIFTEEN, INC., et al.,


                                      ORDER
KATHARINE H. PARKER, United States Magistrate Judge:

        As discussed during yesterday’s status conference, Defendants Smith and Marcum

shall file a letter by no later than December 6, 2019 advising whether they will oppose

Plaintiffs’ request to amend all five Complaints to assert the Edge Act as a basis for subject

matter jurisdiction over Defendant Wells Fargo.

       Plaintiffs shall have until December 13, 2019 to submit a motion seeking leave to

effectuate service through alternative means, as permitted under Federal Rule of Civil

Procedure 4, on those Defendants who have not yet been served.

       Case Management Conferences are hereby scheduled on the following dates and times:

           •   January 29, 2020 at 2:00 p.m.
           •   February 19, 2020 at 10:30 a.m.
           •   March 25, 2020 at 10:00 a.m.
           •   April 27, 2020 at 10:00 a.m.
           •   May 26, 2020 at 10:00 a.m.
           •   June 22, 2020 a 10:00 a.m.
           •   July 27, 2020 at 10:00 a.m.
           •   August 24, 2020 at 10:00 a.m.
           •   September 21, 2020 at 10:00 a.m.
           •   October 26, 2020 at 10:00 a.m.
           •   November 23, 2020 at 10:00 a.m.
           •   December 14, 2020 at 10:00 a.m.

All conferences will take place in Courtroom 17D, 500 Pearl Street, New York, NY 10007. The

parties are directed to submit a joint letter providing an agenda and outlining disputed issues

one week prior to each conference. In advance of the upcoming January 29, 2020 conference,

the parties’ joint letter should also include a proposed schedule for discovery relating to

Plaintiffs’ fraudulent inducement claims.
     SO ORDERED.

DATED:    New York, New York
          December 3, 2019

                               ______________________________
                               KATHARINE H. PARKER
                               United States Magistrate Judge
